DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means; step for performing a specified function without the recital of structure, material,; acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,; acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means; step for performing a specified function without the recital of structure, material,; acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,; acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means”; “step”; the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”); another linking word; phrase, such as “configured to”; “so that”; and 
(C)	the term “means”; “step”; the generic placeholder is not modified by sufficient structure, material,; acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material,; acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material; acts to entirely perform the recited function. 

This application includes one; more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “. . . the logic machine, cause the computing system to: receive image data for a scene; generate a set of regions of interest within the image data . . .”;  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);; (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents; discovers any new and useful process, machine, manufacture,; composition of matter,; any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture,; composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act,; a series of acts; steps, (2) machine which is an concrete thing, consisting of parts,; of certain devices and combination of devices, (3) manufacture which is an article produced from raw; prepared materials by giving to these materials new forms, qualities, properties,; combinations, whether by hand labor; by machinery, and (4) composition of matter which is all compositions of two; more substances and all composite articles, whether they be the results of chemical union,; of mechanical mixture,; whether they be gases, fluids, powders; solids.  MPEP 2106(I).
Claims 15-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified; improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by,; would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c); 1.321(d) may be used to overcome an actual; provisional rejection based on nonstatutory double patenting provided the reference application; patent either is shown to be commonly owned with the examined application,; claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25,; PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 2, 8-10, 15,16); (3, 17); (6, 13, 20); (7, 14) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 14, 17, respectively, of U.S. Patent No. 10,818,028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature; element of the claims of the instant Application are recited in the claims of the patent. Since the word “comprising” in the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application are obvious in view of the claims of the patent.

Allowable Subject Matter
Claims 4, 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art; the prior art of record specifically US 2020/0082206 A1 to Jin et al, US 2012/0188342 A1 to Gervautz and US 2015/0310274 to Shreve et al, does not disclose:
. . . . classify each region of interest and each of a plurality of occluded regions of interest for each potential occluder as a likelihood of being an object of interest; and output a classification for each region of interest and each occluded region of interest, wherein the instructions are executable to: identify potential occluders based on one; more of a likelihood that a region of interest contains a majority of an object and a likelihood that the object is in direct line of sight to the three-dimensional camera; and for each potential occluder, project an occlusion zone by generating an occlusion cone in three dimensions based on the geometric context, of claim 4 combined with other features and elements of the claim;
Claim 5 depend from an allowable base claim and are thus allowable itself;
. . . . where the instructions are further executable to generate the set of occluded regions of interest by projecting bounding boxes onto the fixed plane of the occlusion cone based on the geometric context, of claim 19 combined with other features and elements of the claim.
Claims 1-20 would be allowable if rewritten; amended to overcome the rejection(s) under 35 U.S.C. 101 and double patenting, set forth in this Office action.  
. . . . classify each region of interest and each of a plurality of occluded regions of interest for each potential occluder as a likelihood of being an object of interest; and output a classification for each region of interest and each occluded region of interest, of claims 1, 8 and 15 combined with other features and elements of the claims;
Claims 2-7, 9-14 and 16-20 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of published; unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662